DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10-13,18-21,and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Xi et al. ( WO 2019/195528 A1, hereinafter Xi).
Regarding claim 1,  Xi discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: receive, from a base station, a frequency configuration that indicates at least one default bandwidth associated with a configured bandwidth part (BWP) (¶[0105]-¶[0107],¶[0105]); and communicate with the base station using at least one default beam associated with the at least one default bandwidth of the configured BWP (¶[0153]-¶[0154]).

 	Regarding claim 2,  Xi discloses wherein the at least one default bandwidth corresponds to at least one active frequency range allocated by the base station (¶[0105])

 	Regarding claim 3,  Xi discloses  wherein the one or more processors are further configured to transmit, to the base station, an indication that indicates a suggested at least one default bandwidth (¶[0105],¶[0168]).
 	Regarding claim 4,  Xi discloses wherein the at least one default bandwidth is the suggested at least one default bandwidth (¶[0105],¶[0168]).

 	Regarding claim 6,  Xi discloses wherein the one or more processors are further configured to:
receive an active frequency range allocation; and receive a configuration of at least one reference signal (RS) to assist the VE with beam refinement, wherein the configuration of the at least one RS is based at least in part on a bandwidth of the active frequency range allocation satisfying a threshold (¶[0109]-¶[0112]).

 	Regarding claim 10,  Xi discloses a base station for wireless communication, comprising:
a memory; and one or more processors, coupled to the memory, configured to: transmit, to a user equipment (UE), a frequency configuration that indicates at least one default bandwidth associated with a configured bandwidth part (BWP) (¶[0105]-¶[0107],¶[0105]); and  communicate with the UE using at least one default beam associated with the at least one default bandwidth of the configured BWP (¶[0153]-¶[0155]).

 	Regarding claim 11,  Xi discloses  wherein the at least one default bandwidth corresponds to at least one active frequency range allocated by the base station (¶[0105],¶[0168]).

 	Regarding claim 12,  Xi discloses wherein the one or more processors are further configured to receive, from the UE, an indication that indicates a suggested at least one default bandwidth (¶[0105],¶[0168]).
 	Regarding claim 13, Xi discloses wherein the at least one default bandwidth is the suggested at least one default bandwidth(¶[0105],¶[0168]).

 	Regarding claim 18 ,  Xi discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving, from a base station, a frequency configuration that indicates at least one default bandwidth associated with a configured bandwidth part (BWP) (¶[0105]-¶[0107]); and communicating with the base station using at least one default beam associated with the at least one default bandwidth of the configured BWP (¶[0105]-¶[0107],¶[0105]);

 	Regarding claim 19,  Xi discloses  wherein the at least one default bandwidth corresponds to at least one active frequency range allocated by the base station (¶[0105],¶[0168]).
 	Regarding claim 20,  Xi discloses  to the base station, an indication that indicates a suggested at least one default bandwidth(¶[0105],¶[0168]).
 	Regarding claim 21 ,  Xi discloses  wherein the at least one default bandwidth is the suggested at least one default bandwidth (¶[0105],¶[0168]).

 	Regarding claim 27,  Xi discloses a method of wireless communication performed by a base station, comprising: transmitting, to a user equipment (UE), a frequency configuration that indicates at least one default bandwidth associated with a configured bandwidth part (BWP) (¶[0105]-¶[0107]); and 
communicating with the UE using at least one default beam associated with the at least one default bandwidth of the configured BWP (¶[0105]-¶[0107],¶[0105]).

 	Regarding claim 28,  Xi discloses wherein the at least one default bandwidth corresponds to at least one active frequency range allocated by the base station (¶[0105],¶[0168]).

 	Regarding claim 29,  Xi discloses  receiving, from the UE, an indication that indicates a suggested at least one default bandwidth (¶[0105],¶[0168]).

 	Regarding claim 30,  Xi discloses  wherein the at least one default bandwidth is the suggested at least one default bandwidth (¶[0105],¶[0168]).
Allowable Subject Matter
Claims 7-9,15-17, and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al. (US 2013/0148592 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463